Citation Nr: 0831222	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The case later came under the 
jurisdiction of the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he was the victim of a robbery and 
assault in Columbia, South Carolina during basic training in 
October or November 1974, and that he developed PTSD as a 
result of this event.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The veteran's service treatment records indicate that he was 
taken via ambulance to the emergency department in October 
1974 in response to a nervous reaction.  The treatment report 
indicates that he was unresponsive to questions and that he 
was shaking and hyperventilating.  

An October 2001 private psychiatric report reveals that the 
veteran was diagnosed with PTSD and dysthymic disorder.  The 
veteran has also been alternatively diagnosed with an anxiety 
disorder, schizophrenia, panic disorder, and personality 
disorder.  

The Board notes that the veteran underwent a VA psychiatric 
examination in connection with a separate service connection 
claim; however, the examination did not refer to the 
veteran's alleged stressor, nor did it address the DSM-IV 
criteria for PTSD.  Therefore, based on the foregoing, the 
Board finds that a VA examination for the purpose of 
assessing whether the veteran has PTSD is required to 
adjudicate this claim.  

As noted, the veteran contends that his PTSD is a result of a 
personal assault.  The veteran's PTSD claim is based on an 
in-service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).   

The RO attempted to obtain records from the Columbia, South 
Carolina police department, but was informed that all police 
reports were destroyed after a period of ten years.  The 
veteran contends that he reported the incident to military 
police, as well as civilian authorities, and that a record of 
such should exist in the morning reports of his unit.  A 
December 2004 statement by the veteran indicates that he 
attempted to obtain these reports from the National Personnel 
Records Center (NPRC).  He was told that the records were on-
file but they were unable to fulfill his request because of 
budget and staffing concerns.  It does not appear that the RO 
has requested these records.  

The Board has noted that it is unclear whether the NPRC will 
be able to obtain the records in question, in part due to the 
fact that use of morning reports was discontinued at 
approximately the time of the claimed stressor.  
Nevertheless, due to the nature of the veteran's claim (PTSD 
based on personal assault), the Board finds that it is 
necessary for the RO to make an attempt to obtain the claimed 
morning reports, as well as any military police investigation 
reports which may exist.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the NPRC 
obtain any available morning reports for 
the veteran's unit from October and 
November 1974, as well as any military 
police incident reports.  

2.  If a stressor is confirmed, schedule 
the veteran for a VA mental disorder 
examination to ascertain the nature and 
likely etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the veteran's 
documented medical history, including the 
October 2001 PTSD diagnosis.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not (50 percent probability or greater) 
due to a verified in-service stressor.  If 
PTSD due to a verified in-service stressor 
is diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If  
the examiner does not diagnose PTSD, the 
examiner should explain why the veteran 
does not meet the criteria for a diagnosis 
of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

3.  Then, readjudicate on the merits the 
claim of service connection for PTSD.  If 
the determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




